DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. The Action is responsive to the Remarks filed 06/01/2022.
3. Claims 1-20 are pending and rejected, and claims 1, 15 and 18 are independent. 
Response to Arguments
4. Applicant's arguments filed 06/01/2022 have been fully considered, As per the Examiner’s responses, please refer to below discussions.
4.1. The Examiner expresses thanks to Mr. von Paumgartten, the representative of the Applicant, for kindly pointing out reference 2013/0060816 published to Joshua Wai-ho Hui and Peter Martin Schwarz was incorrectly cited as that of Murayama. It is corrected in the instant action. Further, Murayama in view of Silva seems falling short of teaching predicting future usage of the Information Handling System (IHS). A new reference published to Mancuso is incorporated in the instant action to cure the deficiency.
4.2. The rejections made to Claim 18 under 35 U.S.C. § 112 is hereby withdrawn, as a necessity to the amendment made to the Claim.
4.3. The instant non-final rejection is respectfully presented as a replacement to the previous action as a correction to issues described above.
Claim Rejections - 35 USC § 103
5. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37CPR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

5.1. Claims 1-8, 10, 15-16 and 18-19 are rejected under 35 U.S.C. § 103 as being unpatentable over
MURAYAMA et al.: "INFORMATION PROCESSING APPARATUS AND UPDATE-TIME ESTIMATING METHOD", (U.S. Application Publication US 20160162280 A1, PUBLISHED 2016-06-09 and DATE FILED 2015-09-28 , hereafter "MURAYAMA”), in view of
Silva et al.: “PROBABILISTIC FORECASTING WITH FUZZY TIME SERIES”, Date of publication June 11, 2019, IEEE TRANSACTIONS ON FUZZY SYSTEMS, VOL. 28, NO. 8, AUGUST 2020, hereafter “Silva”; and further in view of
Mancuso; Noel: "ORGANIC WASTE TREATMENT SYSTEM", (U.S. Application Publication US 20150231638 A1, DATE PUBLISHED 2015-08-20 and DATE FILED 2013-08-30, hereafter "Mancuso”).

As per claim 18, MURAYAMA teaches a method, comprising:
estimating a completion time of a firmware update operation (See Fig. 34 and [0009], “TOTAL FIRMWARE UPDATE ESTIMATED TIME” and an estimated time for total firmware update is different among different models).
MURAYAMA does not explicitly teach predicting future usage of an Information Handling System (IHS) using a probabilistic weighted fuzzy time series.
However, Silva teaches the IHS using a probabilistic weighted fuzzy time series (See Page 1772, left column lines 1-5, the rule-based knowledge system (the probabilistic weighted fuzzy logical relationship groups is capable of forecasting points for one step ahead, intervals for one or many steps ahead, and probabilistic distributions for many steps ahead; and left column, 5th to 7th lines above “II. LITERATURE REVIEW”, the PWFTS (Probabilistic Weighted Fuzzy Time Series) method for generating the rules and a method for point forecasting one step ahead; and at Fig. 4 and Page 1779, 7th to 11th lines above “B. Probabilistic Forecasting”, For a given sample of the TAIEX ([the Taiwan Stock Exchange Capitalization Weighted Stock Index) dataset, the probabilistic forecast for each point was calculated, and with the probability distribution, the interval quantile forecasts for τ = [0.05, 0.95] and τ = [0.25, 0.75] and the point interval with the expected value of the distribution were generated. ).
It would have been obvious to one having ordinary skill in the art at the time of the applicant's application was filed to combine Silva's teaching with MURAYAMA reference because Silva is dedicated to proposing a new forecasting approach based on fuzzy time series (FTS), MURAYAMA is dedicated to firmware update operation of a system comprising of some devices, and the combined teaching would have enabled MURAYAMA to take advantage of fuzzy and stochastic patterns on firmware update data for determining a time zone and schedule for the update during which some devices may be conducted such that the benefits of versatility, scalability, and low computational cost operation could have been reached. 
As described above, MURAYAMA in view of Silva teaches an Information Handling System (IHS) using a probabilistic weighted fuzzy time series.
However, MURAYAMA in view of Silva does not explicitly teach predicting future usage of the Information Handling System (IHS).
On the other hand, Mancuso teaches predicting future usage of the Information Handling System (IHS) (See [0234], operational information may be used to: view historical usage operation of a system, estimate normal and abnormal operation of the system, predict future usage of the system and plan system servicing).
It would have been obvious to one having ordinary skill in the art at the time of the applicant's application was filed to combine Mancuso's teaching with MURAYAMA in view of Silva because, Mancuso is dedicated to system operation data collection and analysis, Silva is dedicated to proposing a new forecasting approach based on fuzzy time series (FTS), MURAYAMA is dedicated to firmware update operation of a system comprising of some devices, and the combined teaching would have enabled MURAYAMA in view of Silva to improve system reliability by using historic operational information to estimate normal and abnormal operation of the system, predict future usage of the system and plan system servicing.

MURAYAMA in view of Silva and further in view of Mancuso further teaches:
identifying a time window for the firmware update operation based upon the estimation and the prediction (See Silva: Page 172, left column, Paragraph 3), new defuzzification methods capable of producing probability distributions, prediction intervals, and point forecasts. This is the first FTS method in the literature, which integrates point, interval, and probabilistic forecasting in the same model).

As per claim 15, the claim recites a memory storage device having program instructions stored thereon that, upon execution by one or more processors of an Information Handling System (IHS) (See MURAYAMA: Figs. 5 and 31, [0005] and [0234], a complex system as an Information Handling System (IHS) including a plurality of modules comprising of a central processing unit (CPU), a memory, and the like, such as a storage device that stores various types of data and programs. When executing programs), causes the IHS to perform the steps of the method as recited in claim 1 and as rejected above as being unpatentable under 35 U.S.C. § 103 over MURAYAMA in view of Silva and further in view of Mancuso.
Therefore, claim 15 is rejected along the same rationale that rejected claim 18.

As per claim 1, the claim recites an Information Handling System (IHS), comprising: a processor and a memory coupled to the processor, the memory having program instructions stored thereon that, upon execution, cause the IHS to (See MURAYAMA: Figs. 5 and 31, [0005] and [0234], a complex system as an Information Handling System (IHS) including a plurality of modules comprising of a central processing unit (CPU), a memory, and the like, such as a storage device that stores various types of data and programs. When executing programs) to perform the steps of the method as recited in claim 18 and as rejected above as being unpatentable under 35 U.S.C. § 103 over MURAYAMA in view of Silva and further in view of Mancuso.
Therefore, claim 1 is rejected along the same rationale that rejected claim 18.

As per claim 2, MURAYAMA in view of Silva and further in view of Mancuso teaches the IHS of claim 1, wherein the maintenance operation comprises a firmware update operation (See MURAYAMA: [0021], prepares a system operation schedule for conducting firmware update for the target apparatus, in advance.).

As per claim 3, MURAYAMA in view of Silva and further in view of Mancuso teaches the IHS of claim 1, wherein to estimate the completion time, the program instructions, upon execution, further cause the IHS to obtain historical logs of previous maintenance operations (See MURAYAMA: Fig. 27 and [0052], a firmware update time database; and Silva: Page 178, left column, lines 3-5, The historical data were sampled from 2000 to 2016 time window and have the averaged daily index by business day), 
the historical log comprising different completion times for different maintenance operations (See MURAYAMA: Fig. 27 and [0052], a firmware update time database).

As per claim 4, MURAYAMA in view of Silva and further in view of Mancuso teaches the IHS of claim 3, wherein to estimate the completion time, the program instructions, upon execution, further cause the IHS to add a first completion time of a first maintenance operation to a second completion time of a second maintenance operation (See Fig. 6, [0105] and [0160], once the main route is completed, the firmware update processes for all the components of the virtual tape library apparatus 1A is completed. in the system according to the embodiment, the firmware management information is expanded, and a firmware update time database 32 for each constituent component (module 100A) is added to the update firmware set 30 in order to more accurately obtain the estimated time for total firmware update).

As per claim 5, MURAYAMA in view of Silva and further in view of Mancuso teaches the IHS of claim 4, wherein to estimate the completion time, the program instructions, upon execution, further cause the IHS to add a time buffer to the first and second completion times (See MURAYAMA: [0023], a plurality of update processes to be executed in parallel, a first estimating unit to estimate an update time for each specified first process block, using update time information indicating an update time taken for each of the update processes for the modules of the target apparatus, and a second estimating unit to estimate a total update time for the target apparatus, using the update time information and the estimated update time for each specified first process block.).

As per claim 6, MURAYAMA in view of Silva and further in view of Mancuso teaches the IHS of claim 1, wherein to predict the future usage, the program instructions, upon execution, further cause the IHS to use a multivariate time series analysis (See Silva: Page 1772, right column, lines 1-5 from bottom, hybrid FTS approaches such as [40], which proposes a high-order multivariable FTS algorithm based on fuzzy clustering; [30] combines statistical ARFIMA models with FTS for forecasting of long-memory time series; [44] uses genetic algorithms and neural networks coupled with FTS).

As per claim 7, MURAYAMA in view of Silva and further in view of Mancuso teaches the IHS of claim 6, wherein the multivariate time series analysis comprises a probabilistic weighted fuzzy time series (See Silva: Page 1772, right column, lines 1-5 from bottom, hybrid FTS approaches such as [40], which proposes a high-order multivariable FTS algorithm based on fuzzy clustering; [30] combines statistical ARFIMA models with FTS for forecasting of long-memory time series; [44] uses genetic algorithms and neural networks coupled with FTS).

As per claim 8, MURAYAMA in view of Silva and further in view of Mancuso teaches the IHS of claim 6, wherein to use the multivariate time series analysis, the program instructions, upon execution, further cause the IHS to use one or more parameters selected from the group consisting of: external input/output (I/O) attributes, internal I/O attributes, processor usage statistics, and memory consumption statistics (See Silva: Page 1772, right column, lines 1-5 from bottom, there are also hybrid FTS approaches such as [40], which proposes a high-order multivariable FTS algorithm based on fuzzy clustering; [30] combines statistical ARFIMA models with FTS for forecasting of long-memory time series).

As per claim 16, MURAYAMA in view of Silva and further in view of Mancuso teaches the memory storage device of claim 15, wherein to use the multivariate time series analysis, the program instructions, upon execution, further cause the IHS to use one or more parameters selected from the group consisting of: external input/output (I/O) attributes, internal I/O attributes, processor usage statistics, and memory consumption statistics (See Silva: Page 1772, right column, lines 1-5 from bottom, there are also hybrid FTS approaches such as [40], which proposes a high-order multivariable FTS algorithm based on fuzzy clustering; [30] combines statistical ARFIMA models with FTS for forecasting of long-memory time series).

As per claim 19, MURAYAMA in view of Silva and further in view of Mancuso teaches the method of claim 18, wherein using the multivariate time series analysis comprises using one or more parameters selected from the group consisting of: external input/output (1/0) attributes, internal 1/0 attributes, processor usage statistics, and memory consumption statistics (Silva: Page 1772, right column, lines 1-5 from bottom, there are also hybrid FTS approaches such as [40], which proposes a high-order multivariable FTS algorithm based on fuzzy clustering; [30] combines statistical ARFIMA models with FTS for forecasting of long-memory time series).

As per claim 10, MURAYAMA in view of Silva and further in view of Mancuso teaches the IHS of claim 1, wherein to identify the time window, the program instructions, upon execution, further cause the IHS to remove one or more spikes from the predicted future usage (See Silva: Page 1779, right column, C. Interval Forecasting, While small values of sharpness are desirable, meaning a compact interval, wide values of resolution are better, meaning the capability of the model to adapt the length of interval with the increase in uncertainty. There are no absolute reference values for sharpness and resolution, which depend on the statistical properties of the data. Empirically, when the sharpness is reduced to make the intervals thinner and more precise, the risk of reducing the coverage increases, and that is why the resolution is important.).

5.2. Claims 9 and 17 are rejected under 35 U.S.C. § 103 as being unpatentable over
MURAYAMA in view of Silva further in view of Mancuso, as applied to claims 1-8, 10, 15-16 and 18-19 above, and further in view of 
CATTAN: “SYSTEM & METHOD FOR STEERING OF ROAMING”, (U.S. Application Publication US 20130237184 A1, filed 2013-02-28 and published 2013-09-12).

As per claim 9, MURAYAMA in view of Silva and further in view of Mancuso does not explicitly teach the IHS of claim 1, wherein to identify the time window, the program instructions, upon execution, further cause the IHS identify future transitions between different HIS usage levels.
However, Cattan teaches the IHS of claim 1, wherein to identify the time window, the program instructions, upon execution, further cause the IHS identify future transitions between different HIS usage levels (See [0017],  repeating the iterations for variations of the predicted future usage, to determine whether the lowest cost allocation is resilient to changes in usage levels or is sensitive to changes in usage levels).
It would have been obvious to one having ordinary skill in the art at the time of the applicant's application was filed to combine Cattan's teaching with MURAYAMA in view of Silva and further in view of Mancuso reference because Cattan is dedicated to minimizing the overall cost to the operation, Mancuso is dedicated to system operation data collection and analysis, Silva is dedicated to proposing a new forecasting approach based on fuzzy time series (FTS), MURAYAMA is dedicated to firmware update operation of a system comprising of some devices, and the combined teaching would have enabled MURAYAMA to take advantage of fuzzy and stochastic patterns on firmware update data for determining a time zone and schedule for the update during which some devices may be conducted such that the benefits of versatility and scalability, and further lowing computational cost operation could have been reached.

As per claim 17, MURAYAMA in view of Silva and further in view of Mancuso and Cattan teaches the memory storage device of claim 15, wherein to identify the time window, the program instructions, upon execution, further cause the IHS to remove one or more spikes from the predicted future usage and to identify future transitions between two or more different IHS usage levels (See Cattan: [0017],  repeating the iterations for variations of the predicted future usage, to determine whether the lowest cost allocation is resilient to changes in usage levels or is sensitive to changes in usage levels; and Silva: Page 1779, right column, C. Interval Forecasting, While small values of sharpness are desirable, meaning a compact interval, wide values of resolution are better, meaning the capability of the model to adapt the length of interval with the increase in uncertainty. There are no absolute reference values for sharpness and resolution, which depend on the statistical properties of the data. Empirically, when the sharpness is reduced to make the intervals thinner and more precise, the risk of reducing the coverage increases, and that is why the resolution is important).

5.3. Claims 11-14 and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over
MURAYAMA in view of Silva and further in view of Mancuso, as applied to claims 1-8, 10, 15-16 and 18-19 above, and further in view of 
Zadeh et al.: "TRANSFORMING HIERARCHICAL LANGUAGE DATA INTO RELATIONAL FORM", (U.S. Application Publication US 20200184278 A1, filed 2019-12-30 and published 2020-06-11, hereafter "Zadeh”).

As per claim 11, MURAYAMA in view of Silva and further in view of Mancuso does not explicitly teach the IHS of claim 1, wherein to predict the usage, the program instructions, upon execution, further cause the IHS to apply a weight to the completion time based upon context information.
However, Zadeh teaches the IHS of claim 1, wherein to predict the usage, the program instructions, upon execution, further cause the IHS to apply a weight to the completion time based upon context information (See [1684] and [01848], the element of time is a part of the context analysis, each context represents/contributes a set of weights representing the relationships between object/concepts).
It would have been obvious to one having ordinary skill in the art at the time of the applicant's application was filed to combine Zadeh's teaching with MURAYAMA in view of Silva and further in view of Mancuso reference because Zadeh is dedicated to image recognition platform which applies learning based on General-AI algorithms, Mancuso is dedicated to system operation data collection and analysis, Silva is dedicated to proposing a new forecasting approach based on fuzzy time series (FTS), MURAYAMA is dedicated to firmware update operation of a system comprising of some devices, and the combined teaching would have enabled MURAYAMA to apply general-AI algorithms by using a smaller set of firmware update data as training samples for machine learning to better estimate a total update time for target apparatus and process blocks.

As per claim 12, MURAYAMA in view of Silva and further in view of Mancuso and Zadeh teaches the IHS of claim 11, wherein the context information comprises a distance of a user of the IHS (See Zadeh: [1849], the distance of the data to one or more clusters representing various contexts is determined).

As per claim 13, MURAYAMA in view of Silva and further in view of Mancuso and Zadeh teaches the IHS of claim 11, wherein the context information comprises a posture of the IHS (See Zadeh: [2530], getting the posture features to analyze scenes to find or classify the context).

As per claim 14, MURAYAMA in view of Silva and further in view of Mancuso and Zadeh teaches the IHS of claim 11, wherein the context information comprises a hinge angle (See Zadeh: [2547], with detectors or cameras all over the room, at different angles, to capture him in 3D, based on anchor points on natural hinges on human body parts for video analysis, to examine sequences for objects).

As per claim 20, MURAYAMA in view of Silva and further in view of Mancuso and Zadeh teaches the method of claim 18, wherein predicting the usage comprise applying a weight to the completion time based upon context information selected from the group consisting of: distance of a user of the IHS, a posture of the IHS, and a hinge angle (See Zadeh: [1849], the distance of the data to one or more clusters representing various contexts is determined).
References
6.1. The prior art made of record:
A. U.S. Patent Application Publication US-20160162280-A1.
D. U.S. Patent Application Publication US-20150231638-A1.
B. U.S. Patent Application Publication US-20130237184-A1.
C. U.S. Patent Application Publication US-20200184278-A1.
U. Silva et al.: “PROBABILISTIC FORECASTING WITH FUZZY TIME SERIES”, Date of publication June 11, 2019, IEEE TRANSACTIONS ON FUZZY SYSTEMS, VOL. 28, NO. 8, AUGUST 2020, hereafter “Silva”.
6.2. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Conclusion
7. Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-5] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984) In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). >See also MPEP §2123. 
7.2. In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 
Contact Information
8. Any inquiry concerning this communication or earlier communications from the Examiner should be directed to KUEN S LU whose telephone number is (571)272-4114. The examiner can normally be reached on M-F, 8-19, Mid-Flex 2 hours.
If attempts to reach the examiner by telephone pre unsuccessful, the examiner's Supervisor, Mrs. Tamara T Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for Page 13 Published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http: “//pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system; contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, please call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
KUEN S LU   /Kuen S Lu/
Art Unit 2156
Primary Patent Examiner
July 4, 2022